 

Form 10-Q
Page 38
Exhibit 10.3
THE TIMBERLAND COMPANY
2009 EXECUTIVE LONG TERM INCENTIVE PROGRAM
PERFORMANCE VESTED
STOCK OPTION AGREEMENT
     The Timberland Company, a Delaware corporation (the “Company”), hereby
grants, effective as of <<Date of Grant>>, to
                                         (“Optionee”) a performance vested stock
option (the “PVSO”), which PVSO if earned will allow the Optionee to purchase up
to an aggregate of                                          shares of Class A
Common Stock of the Company (the “Class A Common Stock”), at a price of
$                                         per share (“Option Price”) (which
Option Price was not less than the per share fair market value of Class A Common
Stock on the date of grant). Such PVSO is subject to the terms and conditions of
the 2007 Incentive Plan, the 2009 Executive Long Term Incentive Program (the
“2009 LTIP”) and the additional terms and conditions delivered herewith. Such
additional terms and conditions are incorporated by reference herein and made a
part hereof.
     Subject to the terms of the 2007 Incentive Plan, the 2009 LTIP and the
additional terms and conditions delivered herewith, the PVSO if earned shall be
exercisable for up to the following number of shares prior to <<10th Anniversary
of Date of Grant>> (the “Final Exercise Date”):

         
     
                      

 
shares on the first anniversary of the date on which an Award Payout (as defined
in the 2009 LTIP) is approved by the Committee (as defined in the 2009 LTIP)
 
       
 
                      

 
shares on the second anniversary of the date on which an Award Payout is
approved by the Committee
 
       
     
                      

 
shares on the third anniversary of the date on which an Award Payout is approved
by the Committee

     This PVSO is not intended to constitute an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

                  THE TIMBERLAND COMPANY    
 
           
 
  By        
 
       
 
                ACKNOWLEDGED AND RECEIVED    

                 
Date:
       
 
           
 
Optionee’s Signature        

ADDITIONAL TERMS AND CONDITIONS OF AGREEMENT ARE ATTACHED HERETO



--------------------------------------------------------------------------------



 



 

Form 10-Q
Page 39
PERFORMANCE VESTED STOCK OPTION AGREEMENT
ADDITIONAL TERMS AND CONDITIONS
     1. Manner of Exercise; Payment. This section 1 is subject to the terms and
conditions of the 2007 Incentive Plan (the “2007 Plan”), the 2009 Executive Long
Term Incentive Program (the “2009 LTIP” and together with the 2007 Plan, the
“Plan Documents”) (capitalized terms used but not defined herein are used as
defined in the Agreement and the Plan Documents), and the Performance Vested
Stock Option Agreement (the “Agreement”) to which these Additional Terms and
Conditions are attached and are made a part thereof. The PVSO may be exercised
by the Optionee, his heirs or assigns at any time, in whole or in part;
provided, however, that no such partial exercise shall be in increments of less
than 100 shares, unless the aggregate number of shares as to which this option
is exercisable prior to the Final Exercise Date is less than 100 shares (in
which event such lesser amount may be exercised), by notice in writing delivered
to the Company at its principal office. Such notice shall be accompanied by
payment in full of the Option Price for the number of shares as to which the
PVSO is being exercised, plus any federal, state, local or other tax or
assessment (including any interest or penalties) the Company is required to
withhold. Such payment shall be made in cash, by wire transfer, by certified
check, bank draft or money order payable to the order of the Company. Except as
otherwise provided by the Company, such payment may be made by the Optionee:
(i) by delivery of shares of Class A Common Stock acceptable to the Company and
having an aggregate fair market value (valued as of the date of exercise) that
is equal to the amount of such payment; or (ii) by authorizing a third-party to
sell shares of Class A Common Stock acquired upon exercise of the PVSO and remit
to the Company a sufficient portion of the sale proceeds to pay such payment.
     2. Adjustment of PVSO and Option Price. In the event of a stock dividend,
stock split, combination of shares or other similar capital change affecting the
shares of Class A Common Stock, the Option Price and the number of shares of
Class A Common Stock subject to the PVSO shall be appropriately adjusted.
     3. Foreign Exchange/Ownership Requirements and Risk. Exercise of the PVSO
by the Optionee will result in the Optionee owning Stock, and may also require
the exchange of funds in US Dollars, or the use of a US-based brokerage account.
The Optionee will be personally responsible for any compliance requirements
under national law regulating such foreign investment and capital flows. These
laws may change from time to time, and the Company cannot and will not guarantee
that the Optionee will be able to exercise the PVSO or use the exercise methods
outlined in the Plan Documents at any given time or location. Moreover, the
Optionee will personally bear any risk relating to foreign exchange fluctuations
between the Optionee’s local currency and the US Dollar in connection with all
transactions under the Agreement.
     4. Non-transferability of PVSOs. The PVSO may not be transferred other than
by will or by the laws of descent and distribution, and during the Optionee’s
lifetime the PVSO may be exercised only by the Optionee.
     5. Death or Other Termination of Employment. In the event of death of the
Optionee after the end of the Performance Period, the PVSO to the extent earned
shall become immediately exercisable by the Optionee’s executor or
administrator, or by the person or persons to whom the PVSO is transferred by
will or the applicable laws of descent and distribution, at any time within the
one-year period ending with the first anniversary of the Optionee’s death
(subject, however, to limitations regarding the maximum exercise period for such
PVSO). Except as otherwise determined by the Committee, in the event of death of
the Optionee during the Performance Period, the PVSO shall terminate. If the
Optionee’s employment with the Company or its subsidiaries terminates for any
reason other than death, the PVSO, to the extent not then exercisable, shall
terminate. To the extent exercisable on the date of such termination, the PVSO
shall continue to be exercisable for a period of three months (subject, however,
to limitations regarding the maximum exercise period for such PVSO), unless the
Optionee was



--------------------------------------------------------------------------------



 



 

Form 10-Q
Page 40
discharged for cause which in the opinion of the Committee casts such discredit
on him as to justify termination of the PVSO. After completion of that
three-month period, the PVSO shall terminate to the extent not previously
exercised, expired or terminated. Employment shall not be considered terminated
(i) in the case of sick leave or other bona fide leave of absence approved for
purposes of the 2007 Incentive Plan by the Management Development and
Compensation Committee, so long as the Optionee’s right to reemployment is
guaranteed either by statute or by contract, or (ii) in the case of a transfer
of employment between the Company and a subsidiary or between subsidiaries, or
to the employment of a corporation (or a parent or subsidiary corporation of
such corporation) issuing or assuming an Option in a transaction to which
section 424(a) of the Code applies.
     6. Provisions of the Plan Documents. The PVSO is subject to the provisions
of the Plan Documents as amended from time to time, copies of which the Company
has made available to the Optionee. By executing the Agreement or claiming any
rights hereunder, the Optionee represents that he is familiar with the terms and
provisions of the Agreement and the Plan Documents, and hereby accepts the PVSO
subject to all of the terms and provisions thereof. The Optionee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Company, through the Board or Committee resolving any questions arising
under the Agreement or the plans under the Plan Documents.
     7. Employment. This PVSO does not give the Participant any right to be
retained in the employ of the Company or any of its subsidiaries, nor any other
right not expressly provided for herein or in the Plan Documents.
     8. Plan Administration. In order to manage and administer the Plan
Documents, the Company will need to process Optionee’s personal data
(electronically or otherwise), including but not limited to communicating such
data to the Company’s group of companies and any third party administrator. By
signing the Agreement, the Optionee acknowledges receipt of this notification
and acknowledges that he/she understands that he/she may object to portions of
the processing of his/her personal data. However, such objection may affect
participation in the 2009 LTIP or result in exclusion from participation in the
2009 LTIP.
     9. Miscellaneous. The Agreement shall be binding upon and inure to the
benefit of the parties hereto, the successors and assigns of the Company, and in
the event of the death of the Optionee, his executor or administrator and the
person or persons to whom the PVSO is transferred by will or the laws of descent
and distribution. Except to the extent provided above, the Agreement may not be
assigned by the Optionee without the consent of the Company. The Agreement shall
be governed by and construed in accordance with the laws of the State of New
Hampshire.